Citation Nr: 1708449	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  09-20 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for left foot intractable plantar keratosis.

2.  Entitlement to a rating in excess of 10 percent for right hallux valgus and hammertoes.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the Army from January 1974 to July 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) and the Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an extraschedular TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(b) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left foot intractable plantar keratosis has been manifested by symptoms of painful callouses which cause difficulty walking or standing. 

2.  The Veteran has been in receipt of the maximum schedular rating for right foot hammertoes throughout the appeal period and does not exhibit evidence of severe hallux valgus.

3.  The Veteran is service-connected for left hallux valgus and hammertoes, rated as 10 percent disabling; right hallux valgus and hammertoes, rated as 10 percent disabling; and left foot intractable plantar keratosis, rated as 10 percent disabling.  His combined rating is 30 percent.



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for left foot intractable plantar keratosis has been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

2.  The criteria for a rating in excess of 10 percent for right foot hallux valgus and hammertoes are not met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, DC 5280-5282 (2016).

3.  The criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met or approximated and a schedular TDIU is not warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.340, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In April 2003, June 2003 and March 2004, the agency of original jurisdiction (AOJ) sent letters to the Veteran providing the notice required for the initial claims of service connection for a left and right foot disability.  Service connection was subsequently granted, and the Veteran appealed the assigned noncompensable rating for left foot intractable plantar keratosis, effective November 27, 2002 and subsequently appealed the assigned 10 percent rating for right foot hallux valgus, effective August 10, 2007.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case.  Neither the Veteran nor his representative alleges such prejudice in this case.  Therefore, no further notice is needed.  

Regarding the duty to assist, VA obtained the Veteran's VA treatment records and private treatment records.  The Veteran was also afforded VA examinations in August 2007, December 2010, and May 2016, with no subsequent medical evidence or lay statements suggesting a worsening since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  The examiners noted the Veteran's statements and gave an assessment of the current severity of the Veteran's disabilities.  Therefore, the Board finds that the examinations are adequate for rating purposes.  

Accordingly, the Board finds that the VA has met its duty to assist and will address the merits of the claim.  

II.  Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

Where the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafarth v. Derwinski, 1 Vet. App. 589, 594 (1991).  

III.  Increased Rating for Left Foot Intractable Plantar Keratosis

The Veteran contends that he is entitled to a compensable rating for his left foot intractable plantar keratosis.  He contends that his foot conditions "make it very difficult to get around without considerable pain and discomfort and greatly affect [his] ability to make a living and enjoy normal life."  See October 2008 Notice of Disagreement.  

There is no diagnostic code for plantar keratosis.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  The Veteran was originally assigned a noncompensable rating, effective November 27, 2002, under Diagnostic Code 7899-7806 (Dermatitis or eczema).  See October 2007 Rating Decision.  

For reasons not explained, in May 2009, the Veteran was rated under Diagnostic Code 7899-7805 (Other Scars).  However, the Board finds that the Veteran's left foot callouses and associated symptoms are more appropriately rated under Diagnostic Code 5299-5284 (Foot injuries)(VA should analyze individual symptoms under the appropriate diagnostic code for that bodily system.)  See 38 C.F.R. § 4.124a.  The Board's decision to change the Diagnostic Code assists the Veteran in allowing him to attain a higher rating.  See 38 C.F.R. §§ 4.25, 4.71a, DC 5284.  Thus, the change is in accordance with the law.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (change to diagnostic code is appropriate as long as not arbitrary, capricious, or an abuse of discretion); Read v. Shinseki, 651 F.3d 1296, 1301 (Fed. Cir. 2011) (change in diagnostic code does not violate protective statutes).

Under Diagnostic Code 5284, a 10 percent evaluation is warranted for a moderate foot injury; a 20 percent evaluation is warranted for a moderately severe foot injury; a 30 percent evaluation is warranted for a severe foot injury.  In addition, if there is an actual loss of use of the foot, a 40 percent evaluation is assigned.

Words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2015); 38 C.F.R. §§ 4.2, 4.6 (2016).

2002 VA treatment records indicate that the Veteran reported that he had "bad feet" with a callous under his left foot.  He also reported left foot pain due to a plantar wart.  He was prescribed insoles.  2003 VA treatment records indicate continued complaints and treatment for callouses on the left foot.

The Veteran was afforded a VA examination in August 2007 where he reported that he trims his callouses, but experiences pain when on uneven surfaces and pain and swelling while standing or walking.  He reported using shoe inserts for support.  On examination, the examiner noted that the Veteran had a painful nucleated lesion on the sub third left metatarsal head and calluses on the sub fifth metatarsal head and first metatarsal head.  The examiner diagnosed the Veteran with intractable plantar keratosis of the left foot and calluses of the bilateral foot.  

VA treatment records indicate that the Veteran had been previously diagnosed with plantar calluses or warts.  A July 2008 podiatry note indicates that the Veteran had been treated for left foot hallux valgus deformity and a small painful callus formation under the left foot.  The specialist noted that "[Veteran] has tried conservative shoe therapy but states he gets minimal relief since he has to work and is on his feet all day."  A November 2008 treatment note indicates hyperkeratotic tissue present on the plantar aspect of the third and fifth metatarsal heads on the left foot, but no signs of ulceration or infection upon debridement.  VA treatment records indicate that the Veteran had been treated with shoe inserts and padding.  

The Veteran was afforded another VA examination in December 2010 where the examiner noted callosities and unusual shoe wear pattern.

The Veteran was most recently afforded a VA skin diseases examination in May 2016 where the examiner noted the Veteran's left foot keratosis diagnosis.  The Veteran reported pain when standing or walking and the need to file his foot frequently.  The examiner noted that the Veteran's keratosis did not cause scarring or disfigurement of the head, face or neck; no presence of benign or malignant skin neoplasms; or cause any systemic manifestations.  The Veteran reported the use of topical medication for 6 weeks or more, but not constant.  The examiner noted that the Veteran's condition prevents him from engaging in activities which require standing or walking for extended periods of time.  

Based on review of the record, the Board finds that a 10 percent rating under Diagnostic Code 5284 for the service-connected left foot intractable plantar keratosis is warranted for the entire period on appeal.  The Board finds the VA examination reports to be credible and competent evidence of the severity of the Veteran's left foot plantar keratosis.  The examiners noted that the Veteran's left foot disability is manifested by symptoms of painful callouses and pain on standing or walking.  The reports are corroborated by the Veteran's VA treatment records which show consistent complaints and treatment of callouses and warts on the left foot.  The Board further finds the Veteran's reports of pain to be competent and credible.  He has consistently reported pain from his callouses.  He has also reported his efforts to alleviate the pain by trimming the callouses or wearing shoe inserts.  These symptoms equate to a moderate foot injury under Diagnostic Code 5284.  

That being said, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent.  The lay and medical evidence does not describe an overall impairment approximating the level of a moderately severe foot injury, or any other functional limitation not contemplated by the 10 percent rating.  Although the Veteran's plantar keratosis causes pain, it does not rise to the level of preventing standing or walking or equate to the total loss of a foot.  There is no doubt of material fact to be resolved in the Veteran's favor.  Thus, the Board finds that a 10 percent rating is the most appropriate rating for the entire period on appeal.  

IV.  Increased Rating for Right Foot Hallux Valgus and Hammertoes

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected right foot hallux valgus and hammertoes.  

In an October 2007 rating decision, the Veteran was granted service connection for hammertoes of the right foot, rated as 10 percent disabling under Diagnostic Code 5282 and bilateral hallux valgus, rated as noncompensable under Diagnostic Code 5280.  In a May 2009 rating decision, the RO combined the Veteran's right foot hallux valgus with hammertoes and continued the total 10 percent rating under Diagnostic Code 5280-5282.

Under Diagnostic Code 5280, a maximum 10 percent rating is warranted for unilateral hallux valgus that has been operated with resection of metatarsal head or severe hallux valgus, if equivalent to amputation of great toe.  Under Diagnostic Code 5282, a noncompensable rating is warranted for hammertoe of a single toe and a maximum 10 percent rating is warranted for hammertoe of all toes, unilateral without claw foot.  

The Veteran was afforded a VA examination in August 2007 where he reported right foot pain while standing and walking, particularly on the ball of his foot.  He also endorsed symptoms of swelling, stiffness, fatigability, weakness and lack of endurance.  He reported functional limitations on standing more than 30 minutes or walking more than a quarter of a mile.  On examination, the examiner noted no objective evidence of painful motion, swelling, tenderness, instability or abnormal weight bearing.  There was evidence of mild hammertoes on the second to the fifth toes, without any evidence of clawfoot.  There was evidence of mild hallux valgus with bony hypertrophy noted at the medial aspect of the first metatarsal head.  There was no evidence of flatfoot, malunion of the tarsal or metatarsal bones, or muscle atrophy.  The examiner noted that the Veteran ambulated with a cane.  The Veteran was found to suffer from hallux valgus and hammertoes of the bilateral feet and depressed third left metatarsal head.  

VA treatment records indicate that the Veteran's hallux valgus and hammertoes are more severe on the left foot than the right foot.  

The Veteran was afforded another VA foot examination in December 2010 where the examiner noted no evidence of swelling, tenderness, or instability.  There was evidence of painful motion, weakness and abnormal weight bearing.  The examiner diagnosed the Veteran with bilateral hallux valgus and noted that the Veteran would have problems with lifting and carrying; lack of stamina; weakness or fatigue; and decreased strength in the lower extremity.  

The Veteran was most recently afforded a VA foot conditions examination in May 2016 where the examiner noted the Veteran's diagnoses of left foot hammertoes and bilateral hallux valgus.  The Veteran reported pain at the bilateral base of the great toes as well as the left fifth metatarsal head, which was worse with weight bearing.  He also reported difficulty walking more than a block at a time and the use of cane on a regular basis.  The examiner noted that the Veteran's hammertoe was only affected on his left foot.  The Veteran suffered from mild or moderate symptoms of bilateral hallux valgus.  On examination, the Veteran reported pain that contributed to functional loss.  Specifically, the Veteran endorsed symptoms of pain on movement, pain on weight-bearing, disturbance of locomotion and interference with standing.  The examiner noted that there was no functional loss during flare-ups or when the right foot was used repeatedly over a period of time.  Imaging studies revealed bilateral degenerative arthritis.  The examiner opined that the Veteran is not able to engage in employment activities which require standing or walking.  

The Board finds the VA examination reports to be probative in nature.  The examiners reviewed the Veteran's medical records, conducted a physical examination and noted the Veteran's statements.  The examiners conducted the appropriate tests and provided an assessment of the current severity of the Veteran's symptoms.  

Based on the foregoing, the Board finds that a 10 percent rating is warranted for the Veteran's right foot hallux valgus and hammertoes.  In that regard, the Veteran was initially awarded compensation for evidence of hammertoes, but found to not have severe enough symptoms for a compensable rating for hallux valgus.  Throughout the period on appeal, there is varying evidence as to whether the Veteran suffers from hammertoe of the right foot.  The August 2007 examiner noted hammertoe of the right foot, while the May 2016 examiner noted that the Veteran only has hammertoes on his left foot.  The October 2007 rating decision awarded a 10 percent rating for hammertoe of all toes.  However, in the September 2012 rating decision, the RO indicated that they continued the 10 percent rating for hallux valgus of the right foot/hammertoes due to evidence of severe hallux valgus.  The Board will give the Veteran the benefit of the doubt that he suffers from hammertoe of the right foot and is therefore entitled to the maximum rating of 10 percent.  In regard to the Veteran's hallux valgus diagnosis, the Board finds that there is no evidence that he suffers from severe hallux valgus or has had it operated on with resection of the metatarsal head.  The May 2016 examiner stated that the Veteran suffered from mild or moderate symptoms of bilateral hallux valgus.  All other references to the Veteran's hallux valgus indicate that he carries the diagnosis, but do not indicate that he suffers from a severe case of hallux valgus.  

The Board has also considered the Veteran's statements regarding the severity of his right foot symptoms.  It appears the Veteran's right foot pain may be due to overlapping symptoms.  The Board credits the Veteran's statements regarding the symptoms he experiences since he is competent to report symptoms which are observable by his five senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the Board defers to the medical expertise of the medical professionals to determine the source of the Veteran's symptoms as he is not competent to assess which disability may be causing which symptom.  

The Board has given consideration to the functional loss of the Veteran's disabilities under 38 C.F.R. § 4.40.  However, Diagnostic Codes 5280 and 5282 are not based on limitation of motion.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996); Johnston v. Brown, 10 Vet. App. 80, 84-85 (citing 38 C.F.R. § 4.40.  Further, since the Veteran is receiving the maximum schedular rating available under Diagnostic Code 5282, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not apply.  Id.  

In conclusion, the Board finds that the currently assigned 10 percent for right foot hallux valgus and hammertoe of the right foot is the appropriate rating.  This is the maximum rating for the Veteran's hammertoe.  Further, although the Veteran may suffer from hallux valgus, the preponderance of the competent and credible evidence of record stands against a finding that its severity rises to a compensable level.  

V.  Additional Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director of the Compensation to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first element of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected left foot intractable plantar keratosis or right foot hallux valgus and hammertoes is inadequate.  Here, the Veteran's left foot intractable plantar keratosis is manifested by signs and symptoms such as pain on walking and standing and the presence of callouses and his right foot hallux valgus and hammertoes is manifested by pain in walking.  The Diagnostic Code in the rating schedule for foot disabilities provides disability ratings for the Veteran's symptoms.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, although there is evidence that the Veteran's left foot intractable plantar keratosis may be impacted or related to his service-connected left hallux valgus, each individual disability is adequately rated under their respective diagnostic codes and therefore do not meet the criteria for an exceptional circumstance.  

VI.  TDIU

The pertinent facts are not in dispute, and the Veteran's claim for entitlement to a TDIU under 38 C.F.R. § 4.16(a) is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the duties to notify and assist are not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is service connected for left hallux valgus and hammertoes, rated as 10 percent disabling; right hallux valgus and hammertoes, rated as 10 percent disabling; and left foot intractable plantar keratosis, rated as 10 percent disabling (granted in the current decision).  His combined 30 percent rating does not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. §4.16(a).  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because the Veteran does not meet the criteria for a TDIU under 38 C.F.R. § 4.16(a), the claim for entitlement to a TDIU under 38 C.F.R. § 4.16(a) is denied.


ORDER

Entitlement to a 10 percent rating, but no higher for left foot intractable plantar keratosis, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for right foot hallux valgus and hammertoes is denied. 

Entitlement to a TDIU on a schedular basis due to service-connected disabilities under 38 C.F.R. § 4.16(a) is denied.

REMAND

Even when the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

Based upon the medical treatment history, VA examinations, the Veteran's employment history, and his level of education, the Veteran may be unemployable as a result of his service-connected bilateral hallux valgus and hammertoes and left foot intractable plantar keratosis.  His highest level of education is high school and he has only worked in physically laborious positions such as a deliveryman, stocker, warehouse worker and dishwasher.  See Social Security Administration (SSA) Vocational Rationale Form.  Recent VA examinations indicate that the Veteran cannot engage in activities/professions which require extensive walking or standing.  He has no qualifications for a sedentary position.  His limited educational background prevents him from being qualified for more skilled work.  

Therefore, the Board is compelled to remand the claim for entitlement to TDIU on an extraschedular basis as a result of service-connected disabilities for referral to the Director of Compensation in accordance with 38 C.F.R. § 4.16(b) for consideration of whether this benefit is warranted on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to 38 C.F.R. § 4.16(b), refer the claim for entitlement to TDIU on an extraschedular basis to VA's Director of Compensation for extraschedular consideration as to whether the Veteran is unemployable due to his service-connected disabilities.

2.  Ensure that the above development has been completed in accordance with the above directives.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefit sought remains denied, the appellant should be furnished with a supplemental statement of the case and be afforded an appropriate period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


